TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00172-CR



                                  Carlos Pantoja, Appellant

                                               v.

                                 The State of Texas, Appellee




                                     NO. 03-08-00173-CR



                              Carlos Alberto Pantoja, Appellant

                                               v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                   NOS. D-1-DC-07-300047 & D-1-DC-07-300101
              HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Carlos Pantoja seeks to appeal judgments of conviction for aggravated robbery. The

trial court has certified that Pantoja waived the right of appeal. The appeals are dismissed. See

Tex. R. App. P. 25.2(d).
                                           __________________________________________

                                           Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 4, 2008

Do Not Publish




                                                2